Citation Nr: 0106893	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently assigned a 20 percent evaluation.



REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from September to October 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO), which confirmed a 20 
percent rating for residuals of a right knee injury.  An 
October 1999 rating decision sheet indicates that the right 
knee disability was coded under Diagnostic Code 5010 for 
traumatic arthritis (in addition to Code 5261 for rating 
limitation of knee extension).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's service-connected right knee disability 
is manifested primarily by approximately 15 degrees' 
extension and 125 degrees' flexion.  Gait is unimpaired, 
although twisting movements are painful.  The recent clinical 
evidence reveals some patellar grinding, crepitus, and 
tenderness; right quadriceps atrophy; a well-healed scar, 
residual of a right patellofemoral reconstruction; and 
diagnostic studies indicating right knee 
osteoarthritis/synovitis and possible meniscal tears.  

3.  The recent clinical evidence does not show right knee 
instability, ligamentous laxity/tears, or severe weakness.  
No more than moderate overall impairment of that knee has 
been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right knee injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5010, 5257, 
5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected right knee disability issue 
on appeal over the years are documented in the medical 
evidence.  The service medical records adequately detail the 
circumstances and nature of the service-connected disability 
at issue and treatment therefor.  Additionally, a recent VA 
orthopedic examination was conducted in July 1997.  Said 
examination is sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disability at issue, and provides a clear picture 
of all relevant symptoms and findings.  It should be added 
that additional, relevant private and VA outpatient medical 
records dated in 1997 and 1998 were received and that said 
records do not indicate a greater degree of severity of said 
disability in issue than that shown on said VA examination.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disability at issue, particularly as that 
disability affects the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Prior to service, appellant sustained right knee trauma and 
in December 1972, underwent a right knee 
arthrotomy/arthroscopy with lateral retinaculum release and 
medial capsule repair (patellar realignment).  Although a 
McMurray's test had been suggestive of a torn medial 
meniscus, the preservice clinical records did not indicate 
that the operative procedures included a meniscectomy.  

Appellant's September 1973 service entrance examination noted 
that appellant had undergone right knee surgery in December 
1972 and clinically, the right knee was unremarkable, except 
for a well-healed surgical scar.  Service medical records 
reflect that later in September 1973, he apparently hurt that 
knee while running and complained of severe knee pain.  Right 
patellar subluxation laterally and medially was clinically 
reported; and a military Medical Board recommended 
appellant's discharge from service due to unfitness on 
account of status post right patellofemoral reconstruction 
with persistent pain.  

On December 1974 VA orthopedic examination, it was indicated 
that in October 1974, appellant had undergone a Hauser 
surgical procedure (involving transplantation of the tibial 
tubercle and its attached patellar tendon) due to patellar 
dislocation.  Clinically, the right knee had 0 degrees' 
extension and 120 degrees' flexion without any ligamentous 
laxity.  There was some swelling, atrophy, and gait 
impairment.  A January 1976 VA examination report included 
essentially similar findings.

A February 1975 rating decision granted service connection 
based on aggravation and assigned a 20 percent evaluation for 
residuals of a right knee injury, coded under Diagnostic Code 
5257.  

On October 1980 VA orthopedic examination, appellant's gait 
was normal.  Clinically, the right knee had 0 degrees' 
extension and 140 degrees' flexion with slight anterior 
cruciate ligamentous laxity.  Private clinical records reveal 
that in August 1984, physical therapy had significantly 
improved his lower extremity strength, which was noted as 
almost completely normal on the right.  On September 1984 VA 
orthopedic examination, the right knee had 0 degrees' 
extension and 130 degrees' flexion with a hypermobile right 
patella.  A July 1985 Federal Merits Systems Protection Board 
decision determined that appellant, a postal service letter 
carrier, was entitled to disability retirement due to 
disabilities of the knees.  On October 1985 VA orthopedic 
examination, appellant's gait was normal.  Clinically, the 
right knee had complete extension, 150 degrees' flexion, mild 
tenderness, minimal lateral instability/crepitus, and no 
anterior/posterior instability.  Postoperative, post-
traumatic arthritis of the right knee was diagnosed.

Private clinical records reveal that in 1987, appellant 
reportedly was able to walk approximately one mile every 
morning and was employed as a manager.  He had bilateral knee 
pain.  Private clinical records dated in the late 1980's and 
early 1990's primarily pertain to left knee and right hip 
disabilities.  In June 1994, appellant stated that he walked 
two miles a day.  Although a mildly antalgic gait was 
clinically noted, the actual clinical findings pertained to 
the left, not right, knee.  

VA outpatient treatment records reveal that in May 1997, 
appellant complained of right knee pain ("10/10" severity) 
and swelling with some discomfort on walking/climbing stairs.  
Clinically, however, he ambulated without a limp; and 
although there was mild effusion and crepitus, the knee 
exhibited 0 degrees' extension and approximately 100 degrees' 
flexion.  There was no erythema or popliteal pain.  X-rays of 
the right knee revealed joint effusion/synovitis; low-grade 
osteoarthritis (noted as isolated, minimal, marginal lipping 
superiorly at the patella and laterally at the femur/tibia 
medial condyle with a small spur at the lateral tibial 
spine); and a preserved joint space.  In June 1997, he had 
bilateral knee pain complaints.  It was noted that he was 
awaiting an arthroscopy in the near future.  Clinically, 
there was tricompartment discomfort with palpable osteophytes 
on the medial and lateral joint lines.  The knee was stable.  
Degenerative joint disease was assessed.  

On July 1997 VA orthopedic examination, appellant's 
complaints included right knee pain, swelling, locking, 
giving way, and lack of strength.  Appellant stated that he 
could not walk more than one hour because of pain and 
swelling, or sit in one position for a long time.  It was 
divulged that he was a custodian at a home 
improvement/building supply store; and that he could not do a 
lot of walking and lifting.  Clinically, there was a 20 cm., 
linear, vertical scar at the anteromedial aspect of the right 
knee.  Circumferential measurements revealed that the knees 
were equal; the right calf was .5-inch less than the left; 
and the right thigh (at the lower third) was 1-inch less than 
the left.  Some disuse atrophy of the right thigh musculature 
was noted.  The right knee had 15 degrees' extension and 130 
degrees' flexion.  Normal ranges of motion of the knee are 0 
degrees' extension and 140 degrees' flexion.  38 C.F.R. 
§ 4.71 (2000), Plate II.  He was able to squat approximately 
three-quarters down.  A patellar grinding test was markedly 
positive with flinching and complaints of discomfort; and 
right patella roughness on the bearing surface was noted.  
However, Apley's restriction and compression tests were 
negative.  Significantly, he ambulated with a "relatively 
normal gait"; and there was no ligamentous laxity, 
instability, soft tissue swelling, redness, or increased heat 
of that knee noted.  The diagnosis was "[p]ostoperative 
status, repair of right fractured patella with a well[-
]healed scar, subjective complaints, chondromalacia patella 
and other objective observations as noted.  By x-ray criteria 
there is also synovitis and low grade osteoarthritis."  

September 1998 private clinical records indicate that 
appellant's complaints included increased right patellar pain 
and decreased ability to climb stairs or perform sport 
activities.  It was also alleged that "he is struggling to 
walk for any decent exercise, usually in his neighborhood.  
Any twisting movements are quite painful, especially the 
right knee."  Clinically, there was considerable quadriceps 
atrophy, especially on the right.  The right knee exhibited -
5 degrees' extension and 125 degrees' flexion.  There was 
vague tenderness medially/laterally.  The right knee had a 
large parapatellar scar and considerable patellar crepitation 
on active/passive motion was noted.  A Lachman's test was 
"3-plus"; an anterior drawer test was described as "good"; 
and there was no opening up [of the knee] on varus/valgus 
stress.  A McMurray's test was described as a "little 
uncomfortable, vaguely deep in both internal and external 
rotation."  The right knee had no effusion.  Recommended 
treatment was with static loading exercises and an MRI to 
rule out any anterior cruciate ligament or meniscal tears.  
The physician noted that although some of the pain might be 
meniscal, much of the pain was patellar.  Significantly, an 
MRI of the right knee revealed that the anterior cruciate 
ligament was probably intact and possibly slightly thickened; 
that the posterior cruciate, lateral collateral, and patellar 
ligaments and quadriceps tendon were intact; that the 
patellar ligament was slightly thickened; that there was 
questionable mild thinning at the mid-inferior aspect of the 
medial collateral ligament; and that there was small joint 
effusion.  Additionally, there were probable postoperative 
changes involving the posterior horn of the medial meniscus 
with a very questionable tear, and a possible tear involving 
the anterior horn of the medial meniscus.  

In its February 1975 rating decision, the RO assigned an 
original evaluation of 20 percent for residuals of a right 
knee injury.  It appears from that rating sheet that although 
the 20 percent rating was coded under Diagnostic Code 5257, 
that rating sheet stated that clinical findings showed no 
ligamentous laxity of that knee.  It is reiterated that an 
October 1999 rating decision sheet indicates that the right 
knee disability was recently coded under Diagnostic Code 5010 
for traumatic arthritis (in addition to Code 5261 for rating 
limitation of knee extension).  Additionally, a December 1999 
Statement of the Case included rating criteria for traumatic 
arthritis, in addition to diagnostic codes for meniscal 
damage, limitation of knee motion, and other knee impairment 
such as knee instability.  Although a VA General Council 
opinion held that a claimant with arthritis and instability 
of a knee may be rated separately under Diagnostic Code 5003 
and Diagnostic Code 5257 based on additional disability, this 
VA General Council opinion is not applicable here because the 
clinical evidence clearly reveals that appellant does not 
have any instability of that knee.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997).  See also VA O.G.C. Prec. Op. No. 
9-98 (August 14, 1998).  In particular, the July 1997 VA 
orthopedic examination report specifically noted that there 
was no ligamentous laxity, instability, or gait impairment; 
and the September 1998 private clinical records indicated 
that although there was right knee pain on twisting movements 
and an MRI showed possible meniscal tears, there was no 
actual clinical evidence of definite ligamentous laxity or 
instability of that knee joint.  

The Board has considered the applicability of all appropriate 
rating codes in rating said service-connected right knee 
disability issue on appeal.  Arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Code 5003.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees. 
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.  

Since the recent July 1997 VA orthopedic examination and 
subsequent September 1998 private clinical records reveal no 
more than 15 degrees' extension and no less than 125 degrees' 
flexion of the right knee, the criteria for an evaluation in 
excess of 20 percent have not been met under Diagnostic Code 
5260 or 5261.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  On the recent July 1997 
VA orthopedic examination, a patellar grinding test was 
markedly positive with flinching and complaints of 
discomfort; and the September 1998 private clinical records 
indicated that appellant may experience right knee pain on 
twisting movements.  However, even assuming that he 
occasionally experiences painful right knee motion, 
Diagnostic Code 5010 specifically encompasses painful motion, 
since a compensable rating thereunder for limitation of 
motion requires that "[l]imitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion (emphasis 
added)."  Thus, any painful right knee motion has been 
compensated for under the 20 percent rating assigned by the 
RO for residuals of a right knee injury, including arthritis.  
To assign an additional separate rating for painful right 
knee motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
right knee pain as associated with the arthritis of that 
knee.  See 38 C.F.R. § 4.14 (2000), which states, in 
pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the recent 
July 1997 VA orthopedic examination revealed no ligamentous 
laxity or instability of the right knee joint or any gait 
impairment, the criteria for an evaluation in excess of 20 
percent would not be warranted under Diagnostic Code 5257.  A 
separate evaluation would not be warranted under Diagnostic 
Code 5257 based on instability, since right knee instability 
was not clinically shown on said examination.  Additionally, 
the more recent September 1998 private clinical records 
indicated that although there was right knee pain on twisting 
movements and an MRI showed possible meniscal tears, there 
was no actual clinical evidence of definite ligamentous 
laxity or instability of that knee joint.  

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256. 

The clinical evidence does not reflect that the service-
connected right knee disability presents such an exceptional 
or unusual disability picture as to warrant an extraschedular 
evaluation, particularly since appellant is ambulatory 
without any significant gait impairment.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.  38 C.F.R. § 3.102.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

